PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Rahman, Muhammad, Shahir
Application No. 15/257,767
Filed: 6 Sep 2016
For: Apparatus for Intelligent and Selective Heating using Sensor Array

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed January 14, 2022, to revive the above-identified application.

The petition is DISMISSED as moot.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed September 17, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on December 18, 2021.  A Notice of Abandonment was mailed on January 4, 2022.  

A review of the instant application indicates that an ePetition was filed and granted onMarch 22, 2022.  The petition filed on January 14, 2022 is dismissed in favor of the above ePetition filed on March 22, 2022.

Since the March 22, 2022 $525.00 petition fee was submitted in duplicate, these fees are unnecessary and will be credited back to petitioner’s credit card. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET